UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report June 21, 2010 (Date of earliest event reported) SOUTH JERSEY INDUSTRIES, INC. (Exact name of registrant as specified in its charter) New Jersey 1-6364 22-1901645 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1 South Jersey Plaza, Folsom, New Jersey 08037 (Address of principal executive offices, including zip code) (609) 561-9000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act(17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4c)) Item 7.01. Regulation FD Disclosure The following information is furnished pursuant to Item 7.01, “Regulation FD Disclosure.” On June 21, 2010 South Jersey Industries (SJI) declared a quarterly dividend of $0.33 per share. The dividend is payable October 4, 2010 to shareholders of record at the close of business September 10, 2010.A copy of the press release of June 21, 2010 announcing the declaration of the dividend is attached hereto as Exhibit 99 and hereby incorporated by reference. Exhibit Index (99)Press release, dated: June 21, 2010, issued by South Jersey Industries. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SOUTH JERSEY INDUSTRIES, INC. Date: June 21, 2010 /s/ David A. Kindlick David A. Kindlick Vice President & Chief Financial Officer
